Citation Nr: 0904636	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, left knee, status post anterior cruciate 
ligament (ACL) tear.

2.  Entitlement to a rating in excess of 20 percent for left 
knee instability.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran retired from active duty in October 1995 with 24 
years of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In November 2006, the Veteran submitted a statement to the RO 
in which he expressed disagreement with an August 2005 rating 
decision denying service connection for sleep apnea.  He also 
submitted additional information regarding his sleep apnea.  
This notice of disagreement was untimely, as it was not 
submitted within one year of the August 2005 rating decision.  
A claim to reopen is therefore referred to the RO for 
appropriate development. 

The Veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing is of 
record.  This case returns to the Board following a remand to 
the RO in February 2007.  


FINDINGS OF FACT

1.  The Veteran's left knee osteoarthritis is manifested by 
full extension and flexion up to 130 degrees and X-ray 
evidence of mild degenerative changes.  

2.  The Veteran's left knee disability is not manifested by 
more than a moderate degree of instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
osteoarthritis, left knee, status post anterior cruciate 
ligament (ACL) tear, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.124a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5260, 5261, 
5262 (2008).

2.  The criteria for a rating in excess of 20 percent for 
left knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, DCs 5257, 5258 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

In VAOPGCPREC 23-97, VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See 62 Fed. Reg. 
63,604 (1997).  In VAOPGCPREC 9-98 (1998), VA General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

In the alternative, a compensable rating may be granted by 
virtue of 38 C.F.R. § 4.59 (which specifically provides that, 
when a Veteran has arthritis that is productive of actually 
painful motion due to unstable or malaligned joints due to 
healed injury, the disability is entitled to the minimum 
compensable evaluation for the joint, i.e., 10 percent under 
either DC 5260 or 5261).  See 63 Fed. Reg. 56,703 (1998).  

Moreover, VA General Counsel held that separate ratings could 
be provided for limitation of knee extension and flexion 
under DCs 5260 and 5261.  See VAOPGCPREC 9-2004 (2004); 69 
Fed. Reg. 59,990 (2004).  Precedent opinions of VA General 
Counsel are binding on the Board.  38 C.F.R. § 19.5.  

In light of the foregoing, the Board will address whether the 
Veteran's left knee disability warrants separate evaluations 
for limitation of knee flexion and extension, as well as for 
knee instability.  By a rating decision dated in October 
1996, he was initially granted service connection for left 
knee osteoarthritis, effective November 1, 1995, under DC 
5010, arthritis due to trauma.  

In October 2002, he filed his current claim for a rating 
increase, alleging that his left knee had become unstable 
following a 2001 surgery.  By a rating decision dated in 
August 2005, the RO granted a separate 20 percent rating for 
left knee instability under DC 5257, effective January 28, 
2004, the date of the first progress note demonstrating such 
instability.  



Left Knee DJD

The Veteran is assigned a 10 percent rating for DJD of the 
left knee.  In order to warrant a rating in excess of 10 
percent, the evidence must show:

*	X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations- 
not to be combined with limitation of motion 
(20 percent under DC 5003); 
*	ankylosis of the knee in favorable angle in 
full extension or in slight flexion between 0 
and 10 degrees (30 percent under DC 5256);
*	flexion limited to 45 degrees (10 percent 
under DC 5260); or 
*	extension limited to 10 degrees (10 percent 
under DC 5261).  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time for any period since his October 2002 
claim.

First, the evidence does not show incapacitating 
exacerbations due to DJD.  While he has reported on-going 
left knee pain and the need for a brace for stability, the 
evidence does not show that he has been ordered to bedrest 
due to knee disability.

Next, the evidence does not support a rating in excess of 10 
percent for DJD based on limitation of motion.  Specifically, 
the evidence shows flexion of 130 degrees at the Veteran's 
February 2004 VA joints examination and, in July 2008, 
exhibited flexion of 130 degrees with pain at the end of 
range.  

Similarly, he exhibited extension of zero degrees at both the 
February 2004 and July 2008 examinations.  As such, the 
evidence does not support a higher rating based on ankylosis, 
nor does the limitation of motion of the left knee joint 
support a rating in excess of the current 10 percent.

In considering the appropriate disability ratings, the Board 
has considered the effect that the Veteran's knee pain has 
had in limiting its effective use, as was required by DeLuca.  
Here, the Board notes that he has complained on multiple 
occasions about continuing knee pain, and takes Ibuprofen to 
alleviate his pain.  

At the January 2004 VA joints examination, the examiner found 
evidence of mild weakened movement and excess fatigability 
and pain which further decreased his motion by five degrees.  
At his July 2008 VA joints examination, the examiner noted 
that there was no additional restriction of range of motion 
due to fatigue, weakness, or lack of endurance following 
repetitious movement or during exacerbations.  However, range 
of motion was additionally limited by 5 degrees due to pain.  

However, the Board concludes that the level of pain has not 
impeded functionality to warrant a higher rating.  As noted 
above, the Veteran exhibited substantially normal flexion and 
extension at his VA examinations.  As a result, the Board 
finds that the evidence does not show left knee 
symptomatology more nearly approximating the criteria 
required for a rating in excess of 10 percent.

Left Knee Instability

In order to warrant a rating in excess of 20 percent for left 
knee instability, the evidence must show:

*	severe recurrent subluxation or lateral 
instability (30 percent under DC 5257); or

*	dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into 
the joint (20 percent under DC 5258).

The Board has reviewed the evidence and finds that a rating 
in excess of 20 percent is not warranted for left knee 
instability.  First, the Veteran was issued a left knee brace 
in April 2004 and received a replacement brace in November 
2007, implying significant use.  In February 2005, he had a 
posterior cruciate ligament (PCL) strap added to his knee 
brace because he felt the brace allowed his knee to extend 
too far.  However, an August 2008 addendum to a July 2008 VA 
joints examination clarified that he had only a moderate 
degree of instability without his knee brace.

The Veteran has reported having severe instability and 
locking of the left knee joint 15 times per day.  However, 
while January 2004 X-rays showed minimal DJD in the left knee 
joint, there is no evidence that his pain or other related 
symptoms were related to dislocated semilunar cartilage, as 
there was no evidence of bone erosion or soft tissue damage.

In conclusion, as "severe" recurrent subluxation or 
instability or dislocated semilunar cartilage is not shown, 
the Board finds that the Veteran's left knee instability has 
not manifested symptomatology that more nearly approximates 
the criteria required for a rating in excess of 20 percent.

As to both claims, the Board has also considered the 
Veteran's statements and sworn testimony asserting that his 
disability is worse than currently evaluated.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of increased disabilities.

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Except for arthroscopic surgery of the left knee in 2001, the 
evidence does not show that he has been hospitalized for his 
left knee disability.  All of his current treatment has been 
on an outpatient basis.  Furthermore, VA treatment records 
indicate and the Veteran testified at his November 2006 
hearing that he was currently employed.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2002, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in February 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in December 2002 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a February 2007 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his left knee disability worsened in severity.  
Additionally, a January 2004 statement of the case informed 
him of the specific rating criteria used for the evaluation 
of his claim.  

The statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
disabilities of the knee.  Based on this evidence, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during his November 2006 Board hearing, he discussed the 
signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life. 

These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
Veteran submitted additional records as well as written 
statements, and was provided an opportunity to set forth his 
contentions during the his November 2006 Board hearing.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in July 2008 and August 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for osteoarthritis, left 
knee, status post ACL tear, is denied.

A rating in excess of 20 percent for left knee instability is 
denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


